In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00062-CR
      ___________________________

  CHARLES LEE MCLAURIN, Appellant

                     V.

          THE STATE OF TEXAS


  On Appeal from the 372nd District Court
         Tarrant County, Texas
       Trial Court No. 1548281D


Before Sudderth, C.J.; Gabriel and Womack, JJ.
 Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

      By indictment, Appellant Charles Lee McLaurin was charged with violation of a

protective order by assault and was alleged to be a repeat offender. After being duly

admonished, McLaurin signed a judicial confession pleading guilty to the charged

offense and true to the enhancement paragraph of the indictment. The trial court

deferred McLaurin’s adjudication pursuant to a plea bargain and placed him on

community supervision.       McLaurin and his attorney signed the trial court’s

certification of defendant’s right to appeal, which specified that McLaurin had no

right of appeal due to a plea bargain and had waived the right of appeal.

      The State thereafter petitioned the trial court to proceed to adjudication of

McLaurin’s guilt on the original charge. On January 23, 2019, McLaurin was duly

admonished and signed a judicial confession. The trial court adjudicated McLaurin

guilty and sentenced him to five years’ confinement. After being convicted and

sentenced, McLaurin and his attorney signed a “Waiver of Rights to Appeal

Community Supervision Revocation.” In his waiver, McLaurin stated that he knows

he has a right to appeal from his conviction, a right to a free record, and a right to be

represented by counsel on appeal at no cost if he is indigent. Understanding this,

McLaurin then stated, “I hereby in open court state that I do not desire to appeal and

expressly waive any appeal in this case, and I hereby accept as final the judgment of

conviction and the sentence herein[.]” The trial court’s certification of defendant’s

right of appeal specifies that McLaurin has waived the right of appeal.

                                           2
      McLaurin now attempts to appeal his conviction in this case. On February 21,

2019, we notified the parties that the appeal may be dismissed based on the trial

court’s certification unless McLaurin or any party filed a response on or before March

4, 2019, showing grounds for continuing the appeal. McLaurin filed a response on

March 6, 2019, but it does not present grounds for continuing the appeal.

      A defendant may waive his right to appeal if the defendant executes a waiver of

appeal voluntarily, knowingly, and intelligently. Ex parte Broadway, 301 S.W.3d 694,

697 (Tex. Crim. App. 2009) (citing Monreal v. State, 99 S.W.3d 615, 617 (Tex. Crim.

App. 2003)); see also Tex. Code Crim. Proc. Ann. art. 1.14(a) (providing that a

defendant in a noncapital case may waive any rights secured him by law). Post-

sentencing waivers of the right to appeal are valid because the defendant knows the

consequences of the waiver. See Ex parte Delaney, 207 S.W.3d 794, 797–98 (Tex. Crim.

App. 2006); see also Carson v. State, 559 S.W.3d 489, 494–95 (Tex. Crim. App. 2018)

(stating requirements of finding either a negotiated bargain between the State and the

defendant or knowledge of the consequences in determining whether a waiver is

knowingly and intelligently made); Eslick v. State, No. 02-11-00344-CR, 2011 WL
5248082, at *1 (Tex. App.—Fort Worth Nov. 3, 2011, no pet.) (mem. op., not

designated for publication). Because the record reflects that McLaurin waived his

right to appeal in writing after sentencing and therefore knew the consequences of his

waiver, the waiver of appeal is valid. McAdoo v. State, Nos. 02-15-00157-CR, 02-15-

00158-CR, 2015 WL 3799079, at *1 (Tex. App.—Fort Worth June 8, 2015, no pet.)

                                          3
(mem. op., not designated for publication). In accordance with McLaurin’s signed

waivers and the trial court’s certifications, we dismiss the appeal. See Tex. R. App. P.

25.2(d), 43.2(f); see McAdoo, 2015 WL 3799079, at *1.


                                                        /s/ Dana Womack

                                                        Dana Womack
                                                        Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: May 16, 2019




                                           4